Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER, AS REQUIRED BY SECTION-OXLEY ACT OF 2002 In connection with the quarterly report of Internet Brands,Inc. (the “Company”) on Form10-Q for the quarter ended September 30, 2009, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert N. Brisco, President, Chief Executive Officer and Director of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 4, 2009 By: /s/ Robert N. Brisco Robert N. Brisco President, Chief Executive Officer, and Director Internet Brands, Inc. A signed original of this written statement required by Section 906 has been provided to the Company and will be retained bytheCompanyand furnished to the Securities and Exchange Commission or its staff upon request.
